Filed 2/20/14 P. v. Garcia CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                     COURT OF APPEAL, FOURH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063840

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD243268)

GONZALO GARCIA,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Peter C.

Deddeh, Judge. Affirmed.



         Richard Jay Moller, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         On March 25, 2013, a jury found defendant and appellant Gonzalo Garcia guilty

of making criminal threats and found that in making the threats Garcia had personally
used a knife. (Pen. Code,1 §§ 422, subd. (a) & 12022, subd. (b)(1).) The trial court

found that in 2010, Garcia had been convicted of first degree burglary, a prior strike

felony and a prior serious felony (§§ 667, subds. (a)(1), (b)–(i) & 1170.2); the trial court

also found Garcia had served a prior prison term (§ 667.5, subd. (b)). The trial court

sentenced Garcia to a total of 12 years in prison and imposed various fines and fees.

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal but asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal. 3d 436.

       We granted Garcia permission to file a brief on his own behalf, and he did so. In

his brief, Garcia argues that the principal witnesses against him, his former wife and her

roommate, were untruthful in their testimony. He asks that his sentence be reduced so

that he can return to his family in Mexico.

       Our review of the record pursuant to People v. Wende, supra, 25 Cal. 3d 436 has

disclosed no reasonably arguable appellate issues. The record shows more than sufficient

evidence that Garcia snuck into his former wife's home, waited until she returned from

work and, with a knife in his hand, threatened to kill her roommate, with whom he

believed she was having a romantic relationship. The record also fully supports the trial

court's sentencing choices, which were lawful and based in large measure on Garcia's

prior burglary conviction, the violence he displayed in making the criminal threats for

which he was convicted, and his continuing pursuit of his former wife.


1      All further statutory references are to the Penal Code.
                                              2
     We find that Garcia was adequately represented both at trial and on appeal.

                                 DISPOSITION

     The judgment is affirmed.


                                                                  BENKE, Acting P. J.

WE CONCUR:


HUFFMAN, J.


McDONALD, J.




                                          3